Citation Nr: 1034860	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which, in part, granted an initial noncompensable evaluation for 
bilateral hearing loss effective September 14, 2004.  
Jurisdiction over the Veteran's case was subsequently transferred 
to the RO in Albuquerque, New Mexico.

In August 2009, the Veteran testified during a hearing at the RO 
in Phoenix, Arizona, before the undersigned Acting Veterans Law 
Judge. A transcript of the hearing is of record.

In June 2010, the Board remanded this matter to the RO for 
additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran was afforded a June 2010 VA 
audiology examination to determine the current severity of his 
service-connected bilateral hearing loss disability.  The VA 
examiner noted that the Veteran's bilateral hearing loss had a 
significant effect on his occupation.  However, the Veteran's 
representative contends that an additional remand is warranted 
for the VA audiologist to provide a full description of the 
effects of the disability on the Veteran's ordinary activity.  
The Board points out that the Court has held that, "in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report."  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  Unfortunately, the June 2010 VA audiology 
examination report is not in compliance with the Court's 
decision.  Therefore, the Board finds that the claims file should 
be returned to the VA examiner who performed the June 2010 VA 
audiology examination, if available, for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The claims folder should be returned to 
the VA examiner who performed the June 2010 
VA audiology examination, or if unavailable 
another audiologist.  The examiner should be 
requested to prepare an addendum that 
provides a description of the effects of the 
Veteran's bilateral hearing loss disability 
on the Veteran's occupational functioning and 
daily activities.

If the prior audiologist is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO should 
arrange for the Veteran to undergo another VA 
audiology examination, by an appropriate 
examiner, to obtain the requested information 
noted above. The entire claims file must be 
made available to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions. 

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  
In addition, the RO must discuss whether 
"staged" ratings are warranted pursuant to 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999), and specifically consider whether the 
criteria for a referral for assignment of a 
higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) have been 
met.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



